McBRIDE, Judge.
Defendant appealed from the judgment plaintiff recovered against him for $200, which is the value of a console model television receiving set owned by plaintiff, of which it is said defendant had wrongful and unlawful possession. The pertinent facts are that plaintiff’s wife summoned defendant, who is a television repairman, to repair said equipment, and after it developed that defendant’s representative could not effect the necessary repairs in plaintiff’s home, the television set was removed to defendant’s establishment with the consent of plaintiff’s wife. The only defense offered by defendant is that he has a repairman’s lien and privilege thereon to the amount of $11.50, which accords him the legal right to retain the equipment in his place of business until his bill is satisfied.
Defendant’s bill is composed of an item of $4 for a service call plus a $7.50 charge for an estimate of the costs of repairs. A witness for defendant testified that the usual and customary charge made for a service call is $4, and that he informed plaintiff’s wife when he found it necessary to remove the set from her home that if she did not desire to have the repairs made after defendant had submitted his estimate of the amount thereof, she would be billed $7.50 for the estimate. Plaintiff’s wife denies she was told that defendant would charge for the estimate. She said “they didn’t tell me that there would be an estimate charge, otherwise the set never would have gone out of my house.”
We do not think that defendant’s bill is legitimate. - No customer of a television repair shop would normally expect to be charged for an ineffective service call or to be billed for an estimate of the amount of repairs. Such charges are indeed unusual and if the defendant intended to charge his customer therefor, he should have had an understanding to that effect, or he must show that the customer knew that said charges would be made. We do *559not believe that plaintiff’s wife had any reason to know that there would be a charge made by defendant.
Therefore, the judgment appealed from is affirmed.
Affirmed.